Citation Nr: 1139440	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  08-08 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1942 to January 1946, and from February 1948 to December 1964.  The Veteran died in January 2006.  The appellant (or claimant) is the Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for the cause of the Veteran's death. 


FINDINGS OF FACT

1.  The Veteran's death certificate lists nephrotic syndrome renal failure (renal disease) and adult onset diabetes mellitus (diabetes) as the immediate causes of death, with Parkinson's Disease with lewy bodies and dementia listed as significant conditions contributing to death but not resulting in the underlying causes.  No autopsy was performed.

2.  At the time of the Veteran's death, service connection was in effect for pes planus of the bilateral feet, evaluated as 30 percent disabling; degenerative changes of the left knee, evaluated as 30 percent disabling; and had also been granted a total disability rating for individual unemployability due to service-connected disabilities (TDIU) effective September 12, 2003.

3.  The Veteran was not service connected for renal disease, diabetes, Parkinson's Disease, or dementia at the time of his death.

4.  The Veteran's cause of death is not etiologically related to a disease, injury, or event in service.

5.  Renal disease or diabetes was not shown within one year after service separation in December 1964.

6.  The Veteran's pes planus and left knee degenerative changes were not a principal or contributory causes of the Veteran's death.

7.  The Veteran was not service-connected for posttraumatic stress disorder (PTSD), PTSD is not etiologically related to service, and dementia is not related to PTSD.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  See 38 U.S.C.A. §§ 101(24), 1101, 1110, 1131, 1137, 1310, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the appellant about the information and evidence necessary to substantiate the claim; (2) inform the appellant about the information and evidence that VA will seek to provide; and (3) inform the appellant about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

The Court held in Hupp v. Nicholson, 21 Vet. App. 342 (2007) that, when adjudicating a claim for dependency and indemnity compensation (DIC) (to include service connection for the cause of the veteran's death), VA must perform a different analysis depending upon whether a veteran was service connected for a disability during his or her lifetime.  The Court concluded that, in general, section 5103(a) notice for a DIC case must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the veteran's death based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.

March 2006 and March 2007 VCAA letters substantially satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In these letters, the RO informed the appellant about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; and the information and evidence the appellant was expected to provide.  The Board notes that these letters did not provide any information concerning the evaluations or the effective dates that could be assigned should service connection for the cause of death to be granted.  See Dingess, supra.  However, there is no question regarding a rating in a DIC case and, since this decision is denying service connection for the cause of death, any question regarding an effective date to be assigned is moot.

The Board is aware that the March 2006 and March 2007 letters did not contain a statement of the disabilities for which service connection was in effect at the time of the Veteran's death.  The Board observes that VA's failure to notify the appellant of the Veteran's service-connected disabilities would not affect the essential fairness of the adjudication.  In this regard, the appellant has clearly demonstrated that she was aware that the Veteran was service connected for pes planus and left knee degenerative changes.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  

The Board acknowledges that a VA medical opinion has not been obtained with respect to the claim for service connection for the cause of the Veteran's death; however, the Board finds that a VA opinion is not necessary in order to decide this claim.  The VA Secretary must provide a VA medical examination/opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The Veteran's service records are devoid of any complaints or treatment for a renal disease, diabetes, Parkinson's Disease, or dementia.  Further, for the reasons explained in this decision, the Board finds that there is otherwise no credible evidence of any in-service disease or injury.  Because there is no in-service injury or disease to which competent medical opinion could relate the cause of death, there is no reasonable possibility that a VA opinion could aid in substantiating the current claim for service connection.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. 
§ 3.159(d) (2010) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an opinion as to the etiology of the claimed disabilities that contributed to the Veteran's death would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's renal disease, diabetes, Parkinson's Disease, or dementia and active service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

The holding in Charles was predicated on the existence of competent and credible evidence of both in-service injury or event and a current diagnosis.  As the Board has found no credible evidence of an in-service injury or disease, referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for the Cause of Death

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, certain chronic diseases, including renal diseases and diabetes, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

Service connection may be granted for the cause of a veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  To establish service connection for the cause of the veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  See 38 U.S.C.A. 
§ 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  Contributory cause of death is inherently one not related to the principal cause. In order to constitute the contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. 3.312; see Lathan v. Brown, 
7 Vet. App. 359 (1995); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

In this case, the Veteran died in January 2006.  The Veteran's death certificate lists nephrotic syndrome renal failure and adult onset diabetes mellitus as the immediate causes of death, with Parkinson's Disease and dementia listed as significant conditions contributing to death but not resulting in the underlying causes.  At the time of the Veteran's death, service connection was in effect for pes planus of the bilateral feet, evaluated as 30 percent disabling; degenerative changes of the left knee, evaluated as 30 percent disabling; and had also been granted a TDIU effective September 12, 2003.  The Veteran was not service connected for renal disease, diabetes, Parkinson's Disease, or dementia at the time of his death.  

As an initial matter, the appellant does not contend, nor does the record reflect, that renal disease, diabetes, Parkinson's Disease, or dementia were incurred in service.  Rather, she has stressed the Veteran's posttraumatic stress disorder (PTSD) should be service connected and that the PTSD is linked to the dementia that was a contributing factor of the Veteran's death.  In the April 2007 Notice of Disagreement (NOD), she wrote that she found out that the dementia was somehow linked to the PTSD.

Service treatment records are negative for complaints, symptoms, findings, diagnosis, or treatment for renal disease, diabetes, Parkinson's Disease, or dementia; rather, the record reflects that these disorders were initially diagnosed many years after service separation.  On the question of direct service incurrence, there is also no medical evidence that indicates a link between a current diagnosis of renal disease, diabetes, Parkinson's Disease, or dementia and the Veteran's active service.  See 38 C.F.R. § 3.303.

Further, the Veteran's renal disease and diabetes were not shown within one year after service separation in December 1964, but, rather, were not diagnosed until the time of the Veteran's death in January 2006.  Thus, there is no basis upon which to presume that the Veteran's renal disease and diabetes were incurred in service.  See 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service-connected pes planus or left knee degenerative changes were not a principal nor contributory cause of the Veteran's death.  The Board finds that there is no dispute as to the facts involving the cause of death, and the death certificate is accepted as accurate regarding the time of death, cause of death, and the onset of the disorders that caused the Veteran's death.  The Board also notes that the appellant does not allege that pes planus or left knee degenerative changes was a principal or contributory cause of the Veteran's death.

The appellant contends that PTSD is related to the Veteran's active service and should be service connected, and that the Veteran's PTSD is related to dementia, which was a contributory factor of his death.  The Veteran was diagnosed with a personality disorder in service.  Personality disorders generally are not diseases or injuries for the purposes of service connection.  38 C.F.R. § 3.303(c), 4.9 (2011).  In addition, in this case, there is no competent evidence of record showing that a superimposed injury in service aggravated the Veteran's personality disorder.  See VAOPGCPREC 82-90.  The Veteran's service treatment records do not reflect a diagnosis of a psychiatric disorder, but rather, a personality disorder for which there is no credible or competent evidence of psychological injury or disease in service (other than personality disorder), or aggravation of personality disorder in service, or of a psychiatric disorder superimposed over the personality disorder.  

In an October 2003 VA psychological examination, the VA examiner opined that the Veteran's dementia was most likely due to progressive Parkinson's Disease.  In a January 2004 VA psychological examination, the VA examiner opined that the Veteran suffered from Alzheimer's dementia, most likely due to Parkinson's Disease.  The October 2003 and January 2004 VA medical opinions are competent and probative medical evidence because they are based on a factually accurate history, as it appears the VA examiners were informed of the relevant evidence in this case, relied on accurate facts, and gave fully articulated opinions that are supported by a sound reasoning.

Regarding the appellant's statements that the Veteran's PTSD is related to dementia, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  However, in this case, the cause of the Veteran's dementia involves a complex medical etiological question because it deals with the origin and progression of the Veteran's dementia.  The appellant is competent to relate symptoms of PTSD and dementia that she observed the Veteran experience at any time, but is not competent to opine on whether there is a link between the Veteran's dementia and his PTSD, because such an opinion requires specific medical knowledge and training and the internal and complex disease processes are diagnosed primarily on clinical findings and/or comprehensive psychological testing.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).

For the above reasons, the Board finds that the preponderance of the evidence weighs against service connection for the cause of the Veteran's death, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


